PER CURIAM:
In this attorney disciplinary matter, respondent conditionally admits to engaging in misconduct and agrees to a retroactive suspension from the practice of law for ninety days.1 We accept the conditional admission.
Respondent pled guilty to three counts of failure to make and file a South Carolina Income Tax return for the tax years 1989, 1990, and 1993 in violation of S.C.Code Ann. § 12-54-40(b)(6)(c) (Supp.1996). Respondent was sentenced to concurrent terms of imprisonment of one year and/or a fine of $10,000, provided that the sentence would be suspended upon one year probation and the performance of 80 hours of community service.
The failure to file a tax return is a serious crime as set forth in Paragraph 2(P) of the Rule on Disciplinary Procedure, former Rule 413, SCACR. By his conduct, respondent has violated Rule 8.4 of the Rules of Professional Conduct, Rule 407, SCACR, by committing a criminal act that reflects adversely upon his honesty, trustworthiness and fitness as a lawyer and has violated Paragraph 5(E), of the Rule on Disciplinary Procedure, former Rule 413, SCACR, by engaging in conduct tending to bring the courts or legal profession into disrepute.
*175In our opinion, respondent’s misconduct warrants a definite suspension from the practice of law for ninety days. Accordingly, respondent is suspended for ninety days, retroactive from the date of this opinion.
DEFINITE SUSPENSION.

. Respondent's license to practice law was suspended for a two year period effective March 17, 1994. In the Matter of Chastain, 316 S.C. 438, 450 S.E.2d 578 (1994). Respondent has not sought to have his license reinstated.